DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson Brothers (Bilston) Limited (GB 976, 852 hereinafter Thompson).
Regarding claim 1, Thompson discloses:
A valve actuation mechanism comprising:
a housing 10, 26
an actuation pin (16)  rotatably mounted within the housing 10, 26 (page 2, lines 60-61)
at least one torque spring (18) coupling the actuation pin (16) to the housing (10, 26) for biasing the actuation pin (16) from a first, inoperative rotational position towards a second, operative rotational position (page 2, lines 54-71)
an actuation pin retaining element (38, 39, 40) for selectively retaining the actuation pin (16) in its first position, the retaining element (38, 39, 40) being engageable with the actuation pin (16) and the housing (10, 26) when the retaining element (38, 39, 40) is in a retaining position so as to prevent rotation of the actuation pin (16) towards its second position, and selectively 
a locking element (20) for selectively preventing disengagement of the retaining element (38, 39, 40) from the housing 10, 26 (page 2, lines 81-129; page 3, lines 1-37)
Regarding claim 2, Thompson discloses:
wherein the housing (10, 26) comprises a key formation (36, 37, 43, 44) for receiving a corresponding key formation (40) on the retaining element (38, 39, 40) when the retaining element (38, 39, 40) is in its retaining position (page 3, lines 1-37)
Regarding claim 3, Thompson discloses:
wherein the locking element (20) comprises a key formation (42) selectively alignable with the housing key formation (36, 37, 43, 44) and the retaining element key formation (40) to permit the retaining element (38, 39, 40) to disengage from the housing 10, 26 
Regarding claim 4, Thompson discloses:
wherein the housing key formation (36, 37, 43, 44) and locking element key formation (42) each comprise at least one slot (see Figure 3)
Regarding claim 5, Thompson discloses:
wherein the locking element key formation (42) comprises an opening (21) through which the retaining element (38, 39, 40) can pass when the locking element key formation (42) and retaining element key formation (40) are aligned (page 3, lines 1-37)
Regarding claim 16, Thompson discloses:
wherein the retaining element (38, 39, 40) comprises a key formation (inner 39) for receiving an end of the actuation pin (16) when the retaining element (38, 39, 40) is in its retaining position
Regarding claim 17, Thompson discloses:
wherein the retaining element (38, 39, 40) comprises a further key formation (inner 39) for receiving an end of the actuation pin (16) when the retaining element (38, 39, 40) is in its retaining position
Regarding claim 18, Thompson discloses:
the first position of the actuation pin (16) corresponding to a closed state of the valve and the second position of the actuation pin (16) corresponding to an open state of the valve (page 2, lines 54-71)
Claim(s) 1, 2, 6-10, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen (GB 283,850).
Regarding claim 1, Jorgensen discloses:
A valve actuation mechanism comprising:
a housing 1, 2, 3
an actuation pin (6) rotatably mounted within the housing 1, 2, 3 (page 1, lines 57-68)
at least one torque spring (16) coupling the actuation pin (6) to the housing (1, 2, 3) for biasing the actuation pin (6) from a first, inoperative rotational position towards a second, operative rotational position (page 1, lines 69-82)
an actuation pin retaining element (4, 11) for selectively retaining the actuation pin (6) in its first position, the retaining element (4, 11) being engageable with the actuation pin (6) and the housing (1, 2, 3) when the retaining element (4, 11) is in a retaining position so as to prevent rotation of the actuation pin (6) towards its second position, and selectively disengageable from the housing (1, 2, 3) to permit rotation of the actuation pin (6) towards its second position (page 1, lines 82-100)
a locking element (18, 19) for selectively preventing disengagement of the retaining element (4, 11) from the housing 1, 2, 3 (page 2, lines 7-22)

wherein the housing (1, 2, 3) comprises a key formation (14) for receiving a corresponding key formation (13) on the retaining element (4, 11) when the retaining element (4, 11) is in its retaining position (page 1, lines 69-82)
Regarding claim 6, Jorgensen discloses:
wherein the locking element (18, 19) comprises a securing element (19) configured to retain the locking element (18, 19) in at least one of a locked position and a release position, in which the release position allows the retaining element (4, 11) to disengage from the housing 1, 2, 3 (page 2, lines 7-22)
Regarding claim 7, Jorgensen discloses:
wherein the securing element (19) comprises a resilient member (19) deformable to allow the locking element (18, 19) to rotate between the locked position and the release position (page 2, lines 7-22)
Regarding claim 8, Jorgensen discloses:
wherein the securing element (19) comprises at least one resilient arm (19) which engages a detent (20) in the housing (1, 2, 3) to retain the locking element (18, 19) in at least one of the locked and release positions (page 2, lines 7-22)
Regarding claim 9, Jorgensen discloses:
wherein the securing element (19) is received within a groove formed within a peripheral wall of the locking element 18, 19 (see Figure 2)
Regarding claim 10, Jorgensen discloses:
wherein the groove comprises openings therein to allow engagement of a resilient arm of the securing element (19) with a detent (20) in the housing 1, 2, 3 (see Figure 2)
Regarding claim 16, Jorgensen discloses:
wherein the retaining element (4, 11) comprises a key formation for receiving an end of the actuation pin (6) when the retaining element (6)  is in its retaining position (see Figure 1)
Regarding claim 18, Jorgensen discloses:
the first position of the actuation pin (6) corresponding to a closed state of the valve and the second position of the actuation pin (6) corresponding to an open state of the valve (page 1, lines 14-28)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Summer et al. (U.S. Patent No. 6,533,243).
Regarding claims 14 and 15, Thompson discloses the invention as essentially claimed, but fails to disclose wherein the actuation pin comprises a slot to accommodate a first end of the torque spring; wherein the housing comprises a slot to accommodate a second end of the torque spring.
Summer teaches a rotating valve wherein an actuation pin (8, 20) comprises a slot (44) to accommodate a first end (33) of a torque spring 35 (Col. 2, lines 10-50); wherein a housing (7) comprises a slot (10) to accommodate a second end (32) of a torque spring 35 (Col. 2, lines 10-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Thompson to provide wherein the actuation pin comprises a slot to accommodate a first end of the torque spring; wherein the housing comprises a slot to accommodate a second end of the torque spring. Doing so would allow the spring to be anchored to the valve body and actuation stem (Col. 2, lines 10-50), as recognized by Summer.
Regarding claims 19 and 20, Thompson discloses a method of assembling an actuation mechanism for a valve, the method comprising: coupling a torque spring (18) to an actuation pin 16 (page 2, lines 54-71); mounting the actuation pin (16) and torque spring (18) within a housing 10, 26; coupling a locking element (20) to the housing 10, 26 (page 2, lines 81-129; page 3, lines 1-37); engaging a retaining element (38, 39, 40) with the actuation pin (16) and rotating the retaining element (38, 39, 40) so that the actuation pin (16) rotates to load the torque spring 18 (page 2, line 130 - page 3, line 37); engaging the retaining element (38, 39, 40) with the housing (10, 26) so that the housing (1, 2, 3) prevents the retaining element (38, 39, 40) and actuation pin (16) from rotating under the load of the torque spring 18 (page 2, lines 81-129; page 3, lines 1-37); and locking the locking element (20) to 
Thompson fails to disclose coupling a torque spring to an actuation pin by inserting a first end of the torque spring into a slot in the actuation pin; wherein a second end of the torque spring extends into a slot within the wall of the housing.
Summer teaches a rotating valve comprising coupling a torque spring (35) to an actuation pin (8, 20) by inserting a first end (33) of the torque spring (35) into a slot (44) in the actuation pin 8, 20 (Col. 2, lines 10-50); wherein a second end (32) of the torque spring (35) extends into a slot (10) within a wall of a housing 2. (Col. 2, lines 10-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Thompson to provide coupling a torque spring to an actuation pin by inserting a first end of the torque spring into a slot in the actuation pin; wherein a second end of the torque spring extends into a slot within the wall of the housing. Doing so would allow the spring to be anchored to the valve body and actuation stem (Col. 2, lines 10-50), as recognized by Summer.
Claims 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen in view of Summer.
Regarding claims 14 and 15, Jorgensen discloses the invention as essentially claimed, but fails to disclose wherein the actuation pin comprises a slot to accommodate a first end of the torque spring; wherein the housing comprises a slot to accommodate a second end of the torque spring.
Summer teaches a rotating valve wherein an actuation pin (8, 20) comprises a slot (44) to accommodate a first end (33) of a torque spring 35 (Col. 2, lines 10-50); wherein a housing (7) comprises a slot (10) to accommodate a second end (32) of a torque spring 35 (Col. 2, lines 10-50).

Regarding claim 19, Jorgensen discloses a method of assembling an actuation mechanism for a valve, the method comprising: coupling a torque spring (16) to an actuation pin 6 (page 1, lines 69-82); mounting the actuation pin (6) and torque spring (16) within a housing 1, 2, 3; coupling a locking element (18, 19) to the housing 1, 2, 3 (page 2, lines 7-22); engaging a retaining element (4, 11) with the actuation pin (6) and rotating the retaining element (4, 11) so that the actuation pin (6) rotates to load the torque spring 16 (page 1, line 89 - page 2, line 22); engaging the retaining element (4, 11) with the housing (1, 2, 3) so that the housing (1, 2, 3) prevents the retaining element (4, 11) and actuation pin (6) from rotating under the load of the torque spring 16 page 1, lines 69-82); and locking the locking element (18, 19) to prevent disengagement of the retaining element (4, 11) from the actuation pin (6) and the housing 1, 2, 3 (page 2, lines 7-22).
Jorgensen fails to disclose coupling a torque spring to an actuation pin by inserting a first end of the torque spring into a slot in the actuation pin; wherein a second end of the torque spring extends into a slot within the wall of the housing.
Summer teaches a rotating valve comprising coupling a torque spring (35) to an actuation pin (8, 20) by inserting a first end (33) of the torque spring (35) into a slot (44) in the actuation pin 8, 20 (Col. 2, lines 10-50); wherein a second end (32) of the torque spring (35) extends into a slot (10) within a wall of a housing 2. (Col. 2, lines 10-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Jorgensen to provide coupling a torque spring to an actuation pin by 
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.